Citation Nr: 1820966	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. Jurisdiction of the appeal was subsequently transferred to Roanoke, Virginia. 

In its June 2009 rating decision, the RO granted a rating of 50 percent for PTSD effective April 13, 2009. Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran filed a formal claim for TDIU in April 2014, and the RO denied the claim in a January 2015 rating decision. The Veteran did not appeal that decision. In September 2016, the Veteran again filed a formal claim for TDIU. As a part of the Veteran's claim to a TDIU was based on her PTSD symptoms precluding her from employment, the issue of TDIU is part of her increased rating claim for PTSD. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. Consequently, the matter of entitlement to a TDIU is properly before the Board in this appeal.

The record reflects that in November 2017, the Veteran submitted a notice of disagreement as to a November 2017 rating decision which denied service connection for chronic fatigue syndrome and fibromyalgia. The record reflects that the RO is processing the notice of disagreement. Given this, the Board will not at this time take action on the notice of disagreement. Compare Manlincon v. West, 12 Vet. App. 238 (1999). The Board trusts that the RO will act promptly on the notice of disagreement.


FINDINGS OF FACT

1. Occupational and social impairment from the Veteran's service connected PTSD more nearly approximated reduced reliability and productivity.

2. Resolving all doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's service connected PTSD rendered her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the period on appeal. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to notify has been met. See VA correspondence dated August 2010. Neither the Veteran, nor her representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the Veteran.

II. PTSD

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptoms. Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Neurocognitive disorders will be evaluated under the general rating formula for mental disorders; neurologic deficits or other impairments stemming from the same etiology (e.g., a head injury) shall be evaluated separately and combined with the evaluation for neurocognitive disorders. 38 C.F.R. § 4.126 (c) (2017). When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency will evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition. 38 C.F.R. § 4.126 (d).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id. A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). The Board will consider whether the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, and, if so, the equivalent rating will be assigned. Id. A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5). Those changes included removal of the multi-axis system and the Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores. No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267   (1996). GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships. Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Use of the term "such as" in the general rating formula for mental disorders at 38 C.F.R. § 4.130 indicates that the symptoms after that phrase do not constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In her April 2009 claim for increased rating, the Veteran asserted that her PTSD symptoms were more severe than contemplated by her disability rating of 50 percent. At a May 2009 VA examination the Veteran reported suffering from anxiety-like symptoms, trouble sleeping, heightened startle response, fear of leaving her home, avoidance of recreational and leisure activities, and impaired attention and concentration. The examiner noted the Veteran was neatly groomed, appropriately dressed, and had a cooperative behavior and attitude. The examiner also noted orientation to time, place, and person without suicidal ideation. The Veteran did have deficiencies in memory and concentration which coincided with her anxiety; however, her reasoning and judgment were intact. The Veteran described a strained relationship with her husband as a result of her PTSD as well as an otherwise good relationship with her children. The examiner diagnosed the Veteran with a GAF score of 50. Finally, the examiner opined that the Veteran's symptoms did not prevent her from holding employment, although the examiner noted some degree of difficulty maintaining employment as a consequence of her symptoms.

A September 2009 VA examination report records the Veteran complained of difficulty working. She stated that she hated her job and being around other people. The examiner noted ongoing difficulty both socially and occupationally. The examiner diagnosed the Veteran with a GAF score of 50, and the examiner noted PTSD symptoms of flash backs, mood swings, sleep problems, some degree of hypervigilance, as well as difficulty becoming close and difficulty with emotional distancing. The examiner noted The Veteran continued to struggle with work and with her overall relationships. Consequently, the examiner opined that current functional impairments resulted in reduced reliability and productivity with regard to social and occupational functioning as a direct consequence of the Veteran's isolation, sleep problems, hypervigilance, and mood swings.

Another September 2009 VA examination report reflects the Veteran's continued reports of isolationism and employment problems. Specifically, the Veteran reported stress at her work environment because of male dominance which forced her to relive her past military sexual trauma. The Veteran further reported avoiding the main entrance at her job to avoid having to deal with the men surrounding that entrance. She reported PTSD symptoms of intrusive flashbacks, increased heart rate and nervousness, severe avoidance, moderate to severe diminished interest in pleasurable activities, feelings of detachment and estrangement from others, mild restriction of affect, insomnia, irritability and anger, hypervigilance, and exaggerated startle response. The examiner found the Veteran was well-groomed, alert, and oriented to time and place. The Veteran denied suicidal ideation, and she had good judgment and insight. The examiner diagnosed severe PTSD and a GAF score of 54. 

A September 2015 VA examination report diagnosed the Veteran's PTSD symptoms as manifested by occupational and social impairment with reduced reliability and productivity. The Veteran was dressed appropriately, oriented to time and place, and coherent. Her memory was good. The examiner noted the Veteran's reports of anxiousness, depression, nervousness, trouble sleeping, and relationship trouble with her daughter. The Veteran also reported that she was unemployed as of June 2015 because of the stress at her job and fear of a man who threatened her. The examiner further noted PTSD symptoms of intrusive memories, avoidance, persistent negative emotional state, inability to experience positive emotions, hypervigilance, sleep disturbance, distrust, anxiousness, suspiciousness, and difficulty establishing and maintaining effective work and social relationships. The examiner opined the PTSD symptoms caused a moderate impairment, and he did not note hallucinations, suicidal ideation, or obsessive/compulsive acts. 

A March 2017 VA examination diagnosed the Veteran's PTSD symptoms as manifesting occupational and social impairment with reduced reliability and productivity. The Veteran reported resigning from her job as a result of having to work around men who were crass and objectifying.  The examiner noted depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, and difficulty in adapting to stressful circumstances. The examiner also opined that the Veteran's PTSD symptoms made it difficult for her to function in an occupational environment as her resignations were precipitated by feeling threatened and unsafe around men. The examiner further opined that as a result of the Veteran's PTSD, there are limitations to the type of environment in which she would be capable of functioning. 

A letter from a private physician dated February 2012 reflects the Veteran lives an extremely socially isolated life as a result of her PTSD. The physician noted the Veteran ventures out of her house only to go to work and attend activities related to her daughter. Otherwise, the physician detailed, the Veteran avoids family, friends, and social occasions.

Medical treatment records reflect the Veteran's continued treatment for PTSD symptoms of decreased sleep, depressed mood, decreased appetite, flashbacks, intrusive thoughts, and anxiety. Treatment records also reflect the Veteran to consistently be well groomed, have appropriate hygiene, alert, fully oriented to time and place, have normal speech, and deny self-harm. 

Statements from the Veteran and her husband reflect how the Veteran's PTSD symptoms have caused isolation, distrust, and avoidance of social and occupational activities. 

After careful review of the record, the Board finds that a rating in excess of 50 percent for PTSD is not warranted. As previously mentioned, to warrant a higher rating, the evidence must demonstrate that the Veteran's PTSD symptoms cause or more nearly approximate occupational and social impairment with deficiencies in most areas. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). The evidence of record fails to show that the Veteran's symptoms more nearly approximated deficiencies in most areas. There is no evidence that the Veteran had significant difficulty with speech, insight, or judgment. She did not have delusions or hallucinations. Further, she was able to perform her activities of daily living independently. At all of her VA examinations she did not have any suicidal thoughts or ideations. Additionally, at all of her VA examinations she was reported as alert, oriented, with clear thought and rationale. The May 2009 and September 2009 VA examiners assigned the Veteran a GAF of 50, indicative of severe symptoms; however, neither examiner noted severe symptoms such as suicidal ideation, severe obsessive ritual, or serious impairment in social or occupational functioning. Additionally, the other September 2009 examiner assigned a GAF score of 54, indicative of moderate symptoms, and the September 2015 and March 2017 VA examiners' opinions found the Veteran to have occupational and social impairment with reduced reliability and productivity  which is more approximated as a 50 percent disability rating. The Board finds the medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. The medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Although the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as panic attacks and difficulty adapting to stressful circumstances, the evidence of record does not show that these symptoms caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood Thus, the Board finds that a rating in excess of 50 percent for PTSD is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). While there may have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 50 percent would be warranted. See Hart, 21 Vet. App. at 507. In reaching this decision, the Board has considered and attributed all potentially service connected symptoms to the Veteran's PTSD in determining that a rating in excess of 50 percent is not warranted. Mittleider v. West, 11 Vet. App. 181 (1998).

The Board has considered the lay statements of the Veteran asserting that her service connected PTSD warrants a higher compensable rating. The Board notes that although lay persons are competent to provide opinions on some medical issues, the specific issue of severity of a disability is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's psychiatric disorder at any time during the appeal period, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


III. TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable. 38 C.F.R. § 4.16(a). A total disability rating may be assigned where the schedular rating is less than total where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. Id.

During the appeal period, service connection was in effect for thirteen conditions. The combined service connected disability rating was 70 percent from April 13, 2009; 60 percent from January 1, 2010; 70 percent from March 24, 2010; 80 percent from April 19, 2010; and 90 percent from July 10, 2013. Service connection was in effect for irritable bladder syndrome/overactive bladder at 60 percent; PTSD associated with lumbar spine degenerative joint disease at 50 percent; lumbar spine degenerative joint disease at 10 percent from January 1, 2010 and 20 percent from February 27, 2012; myelopathy of the right lower extremity associated with lumbar spine degenerative joint disease at 10 percent; myelopathy of the left lower extremity associated with lumbar spine degenerative joint disease at 10 percent; myelopathy of the left upper extremity associated with cervical spine strain with limitation of motion at 10 percent; myelopathy of the right upper extremity associated with cervical spine strain with limitation of motion at 10 percent; trochanteric bursitis of the left hip associated with lumbar spine degenerative joint disease at 10 percent; cervical spine strain with limitation of motion at 10 percent from January 1, 2010 and 20 percent from February 27, 2012 and 10 percent from January 7, 2015; as well as conjunctivitis, chronic recurrent vaginitis and hearing loss of the right ear at 0 percent. As her combined rating for her service connected disabilities was over 70 percent during this period, the minimum schedular criteria for TDIU was met. 38 C.F.R. § 4.16(a).

The Veteran claims that she wants to work but is unable to do so because of her stress, anxiety, and constant fear linked to her PTSD following an incident of military sexual trauma. She further claims that she finds it extremely difficult to be around people, especially men. The record reflects the Veteran claims she has gained employment and resigned from that employment as a result of her PTSD symptoms three times in the past eight years. 

Since separating from service, the record reveals that the Veteran worked as a receptionist, a counselor, a program manager, and a probation officer. The Veteran last worked at a railroad retirement board from May 2016 to September 2016 until she resigned as a result of her PTSD symptoms. The evidence of record reflects the Veteran has completed a master's degree in occupational and behavioral health, and that she has only has experience working in an office setting. 

As detailed earlier, there are several medical opinions of record which document the Veteran's ability to maintain gainful employment. An April 2009 VA examiner noted the Veteran did have some degree of difficulty maintaining employment as a consequence of her PTSD symptoms. A September 2009 VA examiner similarly noted stress at the Veteran's work environment because of male dominance which forced her to relive her past military sexual trauma. A March 2017 examiner opined the Veteran's PTSD symptoms made it difficult for her to function in an occupational environment, opined that her resignations were precipitated by feeling threatened and unsafe around men, and further opined that as a result of the Veteran's PTSD there are limitations to the type of environment in which she would be capable of functioning.  

A letter from the Veteran's treating social worker dated February 2012 stated the Veteran was excited about the idea of working but aspects of her work environment exacerbated her PTSD symptoms. Specifically, the work environment triggered hypervigilance, fear and mistrust of men, sleep disturbance, and intrusive thoughts. Another letter from a private treating physician dated June 2014 detailed the physician's opinion that the Veteran's workplace stressors fuel her PTSD symptoms. The treating physician requested the Veteran be re-classified to another position. Finally, a May 2015 letter from a private counselor detailed the Veteran's struggled with work was so severe that the counselor recommended the Veteran minimize her time at work to avoid triggering or exacerbating PTSD symptoms.   

Medical treatment records reflect numerous and continuing complaints of PTSD symptoms interfering with the Veteran's employability. A March 2014 treatment note records the Veteran's report of workplace bullying and fear of the workplace environment, a fight or flight response to seeing coworkers, daily dread and avoidance of men at her workplace, and a hypervigilance which interferes with her ability to work. 

Based on the above evidence of record, the Board finds that the Veteran is entitled to TDIU. The April 2009, September 2009, and March 2017 VA examiners all opined that the Veteran's PTSD symptoms made it difficult for her to function in a workplace environment. Additionally, the Veteran's private treating physicians determined that the Veteran had difficulty functioning at work due to her PTSD symptoms. The record reflects the Veteran has had to resign from several jobs as a result of her PTSD symptoms. Finally, the Veteran asserts through many written statements that her service connected PTSD has made her unemployable. Specifically, she describes fear and hypervigilance working around men as a result of her past military sexual trauma to the point that it causes daily crying and depression. 

	(CONTINUED ON NEXT PAGE)



Therefore, resolving all doubt in favor of the Veteran, the Board finds the Veteran was unable to follow a substantially gainful occupation due to her service connected disabilities, and a TDIU is warranted. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is granted.




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


